927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Pepper SCHULTZ, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Comstock Broadcasters, Inc., Intervenor.
No. 90-1318.
United States Court of Appeals, District of Columbia Circuit.
March 21, 1991.Rehearing Denied May 29, 1991.

Appeal from the United States District Court for the District of Columbia.
D.D.C.
AFFIRMED.
Before WALD, RUTH BADER GINSBURG and CLARENCE THOMAS, Circuit Judges.
JUDGMENT
Per Curiam.


1
This case was considered on the record from the Federal Communications Commission and on the briefs and oral arguments of counsel.  After full review of the issues presented, the court is satisfied that appropriate disposition of the appeal does not warrant a further opinion.  See D.C.Cir.Rule 14(c).  Substantially for reasons stated by the Commission in its Memorandum Opinion and Order released May 30, 1990, it is


2
ORDERED and ADJUDGED that the orders from which this appeal has been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15(b)(2).